Citation Nr: 1416767	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION


The Veteran had active service from October 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The Veteran has been diagnosed with numerous psychiatric disorders over the years, to include panic attacks, agoraphobia, anxiety disorder, depression, panic disorder, and obsessive compulsive disorder.  In August 2008, the Veteran withdrew his claim of service connection for PTSD.  The issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
In August 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In August 2011, he testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  During the Board hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  Transcripts of both hearings are associated with the claims file.

This matter was previously before the Board in November 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In correspondence dated in June 2013, the Veteran indicated that he wished to open a "pension claim with aid and attendance."  This issue has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran contends that he developed a psychiatric disability as a result of being sexually assaulted, and subsequently harassed, by a higher ranking service member. 
The Veteran provides a competent and credible account of an in-service sexual assault and subsequent harassment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  During the above hearings, he asserted that the sexual assault took place at Fort Drum, New York, sometime between March and August 1987 while he was stationed with the 10th Mountain Division.  He contends that the service member subsequently harassed him, and that this went on for many months until August 1997, at which time he took terminal leave and "got away from him."  

Service personnel records confirm the Veteran's assignment to the stated unit and duty station at the time of the claimed sexual assault.  The records show that he was promoted in March 1987 and was found to be suitable for security clearance.  He was discharged from active duty in August 1987, and took terminal leave for 30 days prior to his October 1987 discharge.  

The Veteran's service treatment records are missing, and attempts to obtain them through alternate sources have been exhausted.  See February 2008 Formal Finding on the Unavailability of Service Medical Records.  

The Veteran's former spouse, who was married to the Veteran at the time of the claimed assault, as well as the Veteran's mother, have provided competent and credible sworn testimony pertaining to a change in the Veteran's behavior shortly after his discharge from service.  These statements tend to bolster the credibility of the Veteran's account.  

The Board finds the evidence as a whole renders the Veteran's statements as to these matters competent, credible and highly probative and sufficient to corroborate his in-service sexual assault.  See Buchanan, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (finding that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  Thus, the Board resolves all reasonable doubt in favor of the Veteran and concedes the sexual assault and subsequent harassment. 

However, the etiology of any current psychiatric disability remains unclear.  The Veteran contends that he has suffered from panic attacks ever since service.  He maintains that he sought treatment from various providers for chest pain beginning shortly after discharge.  Post-service private treatment records establish that the Veteran sought medical treatment for various symptoms, to include chest pain, from 1988 to the early 1990's.  Unfortunately, those records are largely illegible.  In October 1994, a private doctor diagnosed panic disorder, which the Veteran reportedly attributed to a motor vehicle accident.  (The Board notes that the Veteran has denied making this statement.  See DRO Hearing Transcript at 2.)  An October 1997 Social Security Association decision reflects that the Veteran was awarded disability benefits based on a primary disability of panic attacks.  An April 1996 disability examination report shows that the Veteran reportedly started having panic attacks in March 1988 after he sustained a chest injury while working for the Army Corps of Engineers.  January 1999 private treatment records show that the Veteran reported no significant mental problems until he was fired from the Army Corps of Engineers after sustaining the chest injury, and that he alluded to possible sexual abuse as a child.  An April 2001 Social Security Administration questionnaire shows that the Veteran attributed his panic attacks and chest pain to the post-service chest injury.  VA treatment records dated from January 2006 to August 2010 show that the Veteran has been treated for panic attacks with agoraphobia.  In January 2007, his VA treating psychiatrist indicated that the Veteran's anxiety "originated from-->emotional abuse he experienced back in service." 

The Veteran submitted to a VA mental disorders examination in December 2011, which included a discussion of the in-service sexual assault and the Veteran's post-service symptomatology.  The examiner reviewed the claims file and gave an Axis I diagnosis of panic attacks, but found no evidence of a service connected mental disorder.  The examiner noted that the Veteran's presentation and verbal report was "suggestive of a primary characterological disorder rather than a mood or anxiety disorder."  The examiner recognized that the Veteran "may indeed experience significant anxiety at times, including panic attacks or phobic responses."  However, she determined that these symptoms are "primarily linked to maladaptive personality traits."  The Board finds that the December 2011 opinion is confusing, contradictory, and inadequate for service connection purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Thus, another examination and opinion should be obtained regarding the etiology of any psychiatric disability that the Veteran may be found to have.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted psychiatric disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file

2.  The agency of original jurisdiction shall schedule the Veteran for a VA mental disorders examination by an appropriate physician other than the examiner who conducted the December 2011 examination.  The purpose of the examination is to determine the nature, extent, and etiology of any psychiatric disorder that the Veteran has.  

The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.

For any psychiatric disability diagnosed on examination, the examiner should determine whether it is at least as likely as not that any such disability either had its onset during the Veteran's active service, was manifested to a compensable degree within one year from separation from service, or is otherwise etiologically related to his active service.

The examiner must specifically address all relevant post-service treatment records.  In addition, the examiner should assume that, as the Veteran has asserted, he was the victim of a sexual assault and subsequent harassment during service.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



